       In the United States Court of Federal Claims
                             Nos. 19-308C, 19-331C, 19-372C
                                      (consolidated)

                                  (Filed: March 14, 2019)

************************************** *
                                       *
FMS INVESTMENT CORP., et al.,          *
                                       *
                    Plaintiff,         *
                                       *
 v.                                    *
                                       *
UNITED STATES,                         *
                                       *
                    Defendant,         *
                                       *
************************************** *

                                  PROTECTIVE ORDER

       The Court finds that certain information likely to be disclosed orally or in writing
during the course of this litigation may be competition-sensitive or otherwise protectable
and that entry of a Protective Order is necessary to safeguard the confidentiality of that
information and to effectuate specific administrative, technical and physical safeguards for
the protection of sensitive Privacy Act information contained in the administrative record
that will be produced in this case. See Privacy Act of 1974, as amended, (Pub. L. 93–579,
88 Stat. 1896), 5 U.S.C. § 552a. Accordingly, all parties shall comply with the terms and
conditions of this protective order.

                                              I.

1.     Protected Information Defined. “Protected information” as used in this Protective
       Order means individually-identifiable information contained in records subject to
       the protections of the Privacy Act of 1974, as amended (Privacy Act), (Pub. L. 93-
       579, 88 Stat. 1896), 5 U.S.C. § 552a, or of other applicable privacy or confidentiality
       laws or regulations, as well as information that must be protected to safeguard the
       competitive process, including source selection information, proprietary
       information, and confidential information contained in:
            (a) any document (e.g., a pleading, motion, brief, notice, or discovery request
            or response) produced, filed, or served by a party to this litigation; or

            (b) any deposition, sealed testimony or argument, declaration, or affidavit
            taken or provided during this litigation.

2.   Restrictions on the Use of Protected Information. Protected information may be
     used solely for the purposes of this litigation and may not be given, shown, made
     available, discussed, or otherwise conveyed in any form except as provided herein
     or as otherwise required by federal statutory law.

                                            II.

3.   Individuals Permitted Access to Protected Information. Except as provided in
     paragraphs 7 and 8 below, the only individuals who may be given access to
     protected information are counsel for a party and independent consultants and
     experts assisting such counsel in connection with this litigation.

4.   Applying for Access to Protected Information. An individual seeking access to
     protected information pursuant to Appendix C, Section VI of this court’s rules must
     read this Protective Order; must complete the appropriate application form (Form
     9—“Application for Access to Information Under Protective Order by Outside or
     Inside Counsel,” or Form 10—“Application for Access to Information Under
     Protective Order by Expert Consultant or Witness”); and must file the executed
     application with the court.

5.   Objecting to an Application for Admission. Any objection to an application for
     access must be filed with the court within two (2) business days of the objecting
     party’s receipt of the application.

6.   Receiving Access to Protected Information. If no objections have been filed by the
     close of the second business day after the other parties have received the application,
     the applicant will be granted access to protected information without further action
     by the court. If any party files an objection to an application, access will only be
     granted by court order.

7.   Access to Protected Information by Court, Department of Justice, and Agency
     Personnel. Personnel of the court, the procuring agency, and the Department of
     Justice are automatically subject to the terms of this Protective Order and are entitled
     to access to protected information without further action.

8.   Access to Protected Information by Support Personnel. Paralegal, clerical, and
     administrative support personnel assisting any counsel who has been admitted under

                                            2
      this Protective Order may be given access to protected information by such counsel
      if those personnel have first been informed by counsel of the obligations imposed
      by this Protective Order.

                                            III.

9.    Identifying Protected Information. Protected information may be provided only to
      the court and to individuals admitted under this Protective Order and must be
      identified as follows:

      (a)    if provided in electronic form, the subject line of the electronic transmission
             shall read “CONTAINS PROTECTED INFORMATION”; or

      (b)    if provided in paper form, the document must be sealed in a parcel containing
             the     legend    “PROTECTED            INFORMATION           ENCLOSED”
             conspicuously marked on the outside. The first page of each document
             containing protected information, including courtesy copies for use by the
             judge, must contain a banner stating “Protected Information to Be
             Disclosed Only in Accordance With the U.S. Court of Federal Claims
             Protective Order” and the portions of any document containing protected
             information must be clearly identified.

10.   Filing Protected Information. Pursuant to this order, a document containing
      protected information may be filed electronically under the court’s electronic case
      filing system using the appropriate activity listed in the “SEALED” documents
      menu. If filed in paper form, a document containing protected information must be
      sealed in the manner prescribed in paragraph 9(b) and must include as an attachment
      to the front of the parcel a copy of the certificate of service identifying the document
      being filed.

11.   Protecting Documents Not Previously Sealed. If a party determines that a previously
      produced or filed document contains protected information, the party may give
      notice in writing to the court and the other parties that the document is to be treated
      as protected, and thereafter the designated document must be treated in accordance
      with this Protective Order.

                                            IV.

12.   Redacting Protected Documents For the Public Record.

      (a)    Initial Redactions. After filing a document containing protected information
             in accordance with paragraph 10, or after later sealing a document pursuant
             to paragraph 11, a party must promptly serve on the other parties a proposed

                                             3
             redacted version marked “Proposed Redacted Version” in the upper right-
             hand corner of the first page with the claimed protected information deleted.

      (b)    Additional Redactions. If a party seeks to include additional redactions, it
             must advise the filing party of its proposed redactions within two (2) business
             days after receipt of the proposed redacted version, or such other time as
             agreed upon by the parties. The filing party must then provide the other
             parties with a second redacted version of the document clearly marked
             “Agreed-Upon Redacted Version” in the upper right-hand corner of the
             page with the additional information deleted.

      (c)    Final Version. At the expiration of the period noted in (b) above, or after an
             agreement between the parties has been reached regarding additional
             redactions, the filing party must file with the court the final redacted version
             of the document clearly marked “Redacted Version” in the upper right-hand
             corner of the first page. This document will be available to the public.

      (d)    Objecting to Redactions. Any party at any time may object to another party’s
             designation of certain information as protected. If the parties are unable to
             reach an agreement regarding redactions, the objecting party may submit the
             matter to the court for resolution. Until the court resolves the matter, the
             disputed information must be treated as protected.

                                            V.

13.   Copying Protected Information. No party, other than the United States, may for its
      own use make more than three (3) copies of a protected document received from
      another party, except with the consent of all other parties. A party may make
      additional copies of such documents, however, for filing with the court, service on
      the parties, or use in discovery and may also incorporate limited amounts of
      protected information into its own documents or pleadings. All copies of such
      documents must be clearly labeled in the manner required by paragraph 9.

14.   Waiving Protection of Information. A party may at any time waive the protection of
      this order with respect to any information it has designated as protected by advising
      the court and the other parties in writing and identifying with specificity the
      information to which this Protective Order will no longer apply.

15.   Safeguarding Protected Information. Any individual admitted under this Protective
      Order must take all necessary precautions to prevent disclosure of protected
      information, including but not limited to physically securing, safeguarding, and
      restricting access to the protected information, and implementing other reasonable
      administrative and technological controls.

                                             4
16.   Breach of the Protective Order. If a party discovers any breach of any provision of
      this Protective Order, the party must promptly report the breach to the other parties
      and immediately take appropriate action to cure the violation and retrieve any
      protected information that may have been disclosed to individuals not admitted
      under this Protective Order. The parties must reasonably cooperate in determining
      the reasons for any such breach.

17.   Seeking Relief From the Protective Order. Nothing contained in this order shall
      preclude a party from seeking relief from this Protective Order through the filing of
      an appropriate motion with the court setting forth the basis for the relief sought.

                                           VI.

18.   Maintaining Filed Documents Under Seal. The court will maintain properly marked
      protected documents under seal throughout this litigation.

19.   Retaining Protected Information After the Termination of Litigation. Upon
      conclusion of this action (including any appeals and remands), the original version
      of the administrative record and any other materials that have been filed with the
      court under seal will be retained by the court pursuant to RCFC 77.3(c). Copies of
      such materials may be returned by the court to the filing parties for disposition in
      accordance with paragraph 20 of this Protective Order.

20.   Disposing of Protected Information. Within thirty (30) days after the conclusion of
      this action (including any appeals and remands), each party must destroy all
      protected information received pursuant to this litigation and certify in writing to
      each other party that such destruction has occurred or must return the protected
      information to the parties from which the information was received. With respect to
      protected electronically stored information (ESI) stored on counsel’s computer
      network(s), destruction of such ESI for purposes of compliance with this paragraph
      shall be complete when counsel takes reasonable steps to delete all such ESI from
      the active email system (such as, but not limited to, the “Inbox,” “Sent Items,” and
      “Deleted Items” folders) of admitted counsel and of any personnel who received or
      sent emails with protected information while working under the direction and
      supervision of such counsel, and by deleting any protected ESI from databases under
      counsel’s control. Compliance with this paragraph does not require counsel to
      search for and remove ESI from any computer network back-up tapes, disaster
      recovery systems, or archival systems. Each party may retain one copy of such
      documents, except when the retention of additional copies is required by federal law
      or regulation, provided those documents are properly marked and secured.




                                            5
IT IS SO ORDERED.

                        s/ Thomas C. Wheeler
                        THOMAS C. WHEELER
                        Judge




                    6
